Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Allowable Subject Matter
Claims 21–24 and 26–42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including: while displaying the broadcast program in the first area, display a thumbnail list in a second area, wherein the thumbnail list includes a first thumbnail generated from the first accessed screen and a second thumbnail generated from the second accessed screen, wherein the second area is within a portion of the first area in which the broadcast program is displayed, and the second area overlaps with the first area, and display, the first webpage in the web-browser, based on the first URL stored in the memory in response to a command signal for selecting the first thumbnail, wherein the second thumbnail corresponds to the second webpage most recently accessed by the television and the first thumbnail corresponds to the first webpage accessed right before the second webpage.
Regarding claims 22–24 and 26–42 all claimed limitations are allowed as per discussion for claim 21.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426